 

Exhibit 10.1

[image_001.jpg]



  Corporate Office   P.O. Box 340   1133 Rt. 55   Lagrangeville, NY 12540   TEL
845-454-3703   Fax 845-454-0075



 



October 1, 2012

 

Scott Landry

1175 Willow Bend Cove

Colliersville, Tennessee 38017

 

Dear Scott:

 

Command Security Corporation (the “Company”) is pleased to offer you full-time
employment as Vice President of Operations, commencing on or before October 15,
2012 (“Employment Date”), on the following terms and conditions. Our offer is
contingent upon satisfactory results from all Company pre-employment background
checks. Your offer is contingent upon your representation to the Company that
you are not bound by any type of agreement that would restrict your ability to
work for the Company as Vice President of Operations, and that you have not
misappropriated any of your previous employer’s confidential business
information for the benefit of the Company.

 

Compensation from Employment Position:

 

You will serve as Vice President of Operations, reporting to the Chief Executive
Officer (“CEO”). Your duties and responsibilities as Vice President of
Operations include, but are not limited to, assisting in the management of
operations and implementation of policies and procedures, and setting goals,
monitoring work, and evaluating results to ensure that departmental and
organizational objectives and operating requirements are being met.

 

Base Salary:

 

Your base salary is $175,000, annualized, paid in accordance with the Company’s
payroll practices.

 

 

 

Exhibit 10.1

 



Discretionary Performance Bonus:

 

You will be eligible to receive a discretionary performance bonus up to thirty
percent (30 %) of your base salary. Cash portions of your bonus, if any, will be
paid to you when approved by the Board of Directors if you are actively employed
by the Company at the time such bonuses are due to be paid. The Company reserves
all rights in determining bonuses, including whether a bonus is to be paid. If
applicable, the discretionary performance bonus for Fiscal Year 2013 will be
prorated to reflect the actual period of your employment with the Company during
Fiscal Year 2013.

 

Stock Options:

 

If and when it becomes available, you will be granted a tiered package of stock
options with a target of twenty-five percent of your base salary.

 

Relocation:

 

The Company agrees, upon submission of appropriate documentation, to reimburse
or pay an amount not to exceed $50,000 for expenses incurred in moving your
household goods, brokers fees paid in connection with the sale of your principle
residence, and similar expenses directly related to your relocation in
connection with accepting employment with the Company. If you resign within one
year of this Agreement, you agree to reimburse the Company for all relocation
expenses paid to you under this provision.

 

Withholding Taxes:

 

All forms of compensation referred to in this letter are subject to reduction to
reflect applicable withholding and payroll taxes and other deductions required
by law.

 

No Fixed Term:

 

Your employment with the Company will be “at will,” meaning that either you or
the Company may terminate your employment at any time and for any reason, with
or without cause. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company.

 

Termination:

 

If the Company terminates you without cause, upon execution of a general release
in the form and substance acceptable to the Company, you shall receive a
severance payment of twelve (12) months pay. Additionally, if the Company
terminates you without cause, all outstanding stock options, restricted stock
and other equity-based awards granted to you but which have not vested as of the
date of termination shall become fully vested, and all options not yet
exercisable shall become exercisable.

 

In the event that there is change of control, whereby fifty-one percent (51%) or
more of the Company is acquired by another party, you will be entitled to
participate in any change in control benefits that are available to executive
Company management in accordance with the same terms that apply to any single,
group of and/or all Company executive managers.

 

 

 

Exhibit 10.1

 

Insurance and Benefits:

 

You will be entitled to participate in the Company sponsored benefit plans
according to the terms and conditions of each plan or program.

 

You will also be subject to the terms of the Company’s Employee Manual.

 

Non-Competition Agreement Company’s Employee Manual:

 

Last, as a condition of employment, you will be required to enter into the
enclosed post employment restrictive covenant.

 

This employment offer will remain available until October 1, 2012, so kindly
sign and return a copy of this letter accepting the terms no later than that
date.

We look forward to having you on our senior leadership team.

 

Sincerely,

 

Command Security Corporation

 

/s/ Craig P. Coy

 

Craig P. Coy

Chief Executive Officer

 

 

 

I have read and accept the terms in this employment offer:

 

/s/ Scott Landry______________________

Signature of Scott Landry

 

Dated: October 1, 2012________________

 

 

